Exhibit 10.2

RENEWAL AGREEMENT

This Renewal Agreement (this “Renewal Agreement”) is made and entered into as of
this 28th day of October, 2011 by and between The Fresh Market, Inc., a Delaware
corporation, with its corporate office located at 628 Green Valley Road, Suite
500, Greensboro, North Carolina (referred to herein along with its successors
and assigns as “TFM”) and Burris Logistics, a Delaware corporation, with its
corporate office located at 501 S.E. 5th Street, Milford, Delaware (referred to
herein along with its authorized assigns as “Burris”).

Whereas, TFM and Burris are parties to a certain Supply and Service Agreement
dated January 26, 2007 (as in effect as of the date hereof, the “Existing
Agreement”);

Whereas, TFM and Burris desire to renew the Existing Agreement and amend certain
terms thereof as provided herein and to otherwise ratify and confirm all the
terms, conditions and covenants as set forth therein.

Now, therefore, in consideration of the foregoing and the promises set forth
herein, TFM and Burris hereby agree as follows:

 

  1.

Pursuant to Section 1 of the Existing Agreement, the parties agree to renew the
Existing Agreement and amend the terms thereof as and to the extent set forth
herein.

 

  2.

Section 1 of the Existing Agreement is deleted in its entirety and replaced with
the following:

Term. The term of this Agreement is hereby renewed and shall expire on
February 5, 2016. Thereafter, this Agreement shall automatically renew for one
hundred eighty (180) day periods, unless either party provides written notice to
the other of non-renewal at least one hundred eighty (180) days prior to the
last day of the then current term.

 

  3.

Section 2(b) of the Existing Agreement is deleted in its entirety and replaced
with the following:

 

  b.

At its sole cost and expense, Burris shall (i) maintain, operate, and provide in
accordance with all local, county, state, and federal laws the GA Facility and,
upon commencing operations hereunder for TFM, the Northeast Facility, and
(ii) operate its trucking and transportation equipment and provide the trucking
and transportation services hereunder while shipping and delivering Product from
a Facility to a TFM Store and while conducting backhaul activities, in each
case, in accordance with all local, county, state and federal laws.

 

  4.

Section 2 of the Existing Agreement is further amended to include the following
new sub-sections:

 

  f.

Products for TFM Stores as provided herein shall continue to be distributed from
Burris’ GA Facility. Beginning not sooner than [***], 2012, Burris may establish
the Northeast Facility to provide some or all of the services previously
provided from the GA Facility for TFM Stores in the northeast and upper midwest
or such other locations as may be agreed to by the parties from time to time.
Burris shall use its

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

best efforts to ensure a seamless transition from one Facility to another
Facility for TFM Stores that will undergo a transition. The Northeast Facility
shall be subject to the same terms, conditions and expectations as the GA
Facility. Notwithstanding anything to the contrary herein, during the Transition
Period to the Northeast Facility, [***]. During the Transition Period, TFM
covenants and agrees that [***]. Further, the parties agree, in the event [***].
Further, the parties agree to continue to work together to balance [***] in a
mutually acceptable manner.

 

  g.

In the event TFM opens stores [***] during the term, Products for such stores to
be supplied hereunder shall be distributed from the [***].

 

  5.

Section 3 of the Existing Agreement shall remain effective until October 31,
2011 or until such later date as may be mutually agreed upon; provided, however,
that in all events Section 3 of the Existing Agreement shall not remain in
effect later than December 31, 2011. The parties agree to work together to
develop reporting practices, procedures and content reasonably necessary or
desirable to assist each party with performing its obligations hereunder and to
assist each party with the performance of its internal business processes and
internal and external financial reporting. For so long as Section 3 of the
Existing Agreement remains in effect, TFM shall be entitled to receive, and
Burris shall pay, [***]. In no event shall TFM be entitled to receive, nor shall
Burris have an obligation to pay, [***]. Subject to the profit sharing
obligations under the Existing Agreement described in the second sentence of
this Section 5, after October 31, 2011 or, if later, such mutually agreed upon
date (which date shall be no later than December 31, 2011) such Section 3 of the
Existing Agreement shall be deleted in its entirety and replaced with the
following:

Price/Promotion. This Section 3 addresses Case Upcharge (Section 3(a)), Inbound
Product Case Cost (Section 3(b)), Supplementation (Section 3(c)), Transportation
Fees (Section 3(d)), and Reconciliation (Section 3(e)):

 

  a.

Case Upcharge. Subject to reconciliation as set forth below, for all services
hereunder other than trucking and transportation services the fees for which are
paid under Section 3(d) hereof, TFM shall pay Burris a Case Upcharge to be
determined using the Estimated Case Volume for the applicable period for Product
delivered to and accepted by TFM in accordance with this Agreement. The Case
Upcharge shall be offset (reduced) by the following item:

 

  (i)

Purchasing Income. [***].

 

  b.

Inbound Product Case Cost. Subject to reconciliation as set forth below, TFM
shall reimburse Burris the Inbound Product Case Cost for Product delivered to
and accepted by TFM in accordance with this Agreement.

 

  c.

Transportation Fees. Subject to reconciliation as set forth below and a
potential Fuel Cost Adjustment, for trucking and transportation services
provided hereunder to transport Product from a Facility to TFM stores, TFM shall
pay Burris an all-inclusive Transportation Fee to be determined with respect to
each shipment from a Facility to TFM stores using the Transportation Fee per
mile set forth on Exhibit B-2 multiplied by the Delivery Route Mileage. TFM
shall not pay a mileage-based Transportation Fee on Out-of-Route Miles except as
expressly set forth in Sections 3(d)(i)(2). The Transportation Fee to TFM stores
in [***] shall not be calculated using a mileage-based Transportation Fee, but
instead shall be calculated as set forth on Exhibit B-2 hereto. The following
items shall be added to/deducted from the aggregate Transportation Fee billed to
TFM:

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

  (i)

Transportation Backhaul. Income and expense from Transportation Backhaul will be
allocated between the parties as follows and will be added to the Transportation
Fees in the case of expenses allocated to TFM and deducted from the
Transportation Fees in the case of revenues to TFM:

 

  1.

Third-Party Backhauls. The Transportation Rate will not cover or be applied to
(i) Out-of-Route Miles to pick-up third-party backhauls, and (ii) stop and delay
times associated with picking up third-party backhauls. All revenue generated
from third-party Transportation Backhaul will be allocated as follows: (i) TFM
will receive [***] of all third-party Transportation Backhaul revenue, and
(ii) Burris will receive [***] of all third-party Transportation Backhaul
revenue. The [***] of all Transportation Backhaul revenue that Burris receives
is intended to cover [***]. In no event shall TFM be allocated, charged or be
required to pay [***] in connection with, arising from or associated with any
third party Transportation Backhaul including [***].

 

  2.

Backhaul of Products for TFM. All revenue generated from Transportation Backhaul
of products for TFM will be allocated [***] to TFM and, except with respect to
[***], the following expenses shall be allocated to TFM for Transportation
Backhauls of products for TFM: [***]. In no event shall any of the foregoing
charges apply to backhauls of [***]. Notwithstanding the foregoing, Burris
reserves the right on a trip by trip basis not to seek or accept backhauls if
such services would unreasonably impede or impair Burris’ performance of its
obligations under this Agreement.

 

  (ii)

Freight Brokerage Income. [***].

Burris shall maintain reasonably detailed books and records with respect to all
matters used to calculate the fees and expenses described in this Section 3(d)
and shall provide TFM with reasonable access to such books and records.

 

  d.

Reconciliation. The reconciliations required below may be conducted collectively
on one combined Reconciliation Statement with amounts due to or from each party
netted to determine a net, aggregate amount due to/from a party, if the parties
elect.

 

  (i)

Case Upcharge and Purchasing Income.

 

  (a)

Case Upcharge shall be reconciled semi-annually. In the event the semi-annual
reconciliation shows that the Actual Case Volume during such Semi-Annual Period
(or Partial Semi-Annual Period) was more than the Estimated Case Volume for such
period (and, for example, that the Case Upcharge per case charged during such
period should have been less than actually charged), TFM shall either be
credited with the amount of its total Case Upcharge overpayment (which amount
TFM may offset against any other sums owed) or reimbursed the same within five
(5) business days of TFM’s receipt of the Reconciliation Statement. In the event
the semi-annual reconciliation shows that the Actual Case Volume during such
Semi-Annual Period was less than the Estimated Case Volume for such period (and,
for example, that the Case Upcharge per case charged during such period should
have been more than actually charged), TFM shall pay to Burris the total Case
Upcharge

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------

  (b)

underpayment for such semi-annual period (less amounts disputed in good faith by
TFM) within five (5) business days of TFM’s receipt of the Reconciliation
Statement.

 

  (c)

Purchasing Income shall be reconciled semi-annually. In the event the
semi-annual reconciliation shows a difference between the actual Purchasing
Income and amounts received by TFM for estimated Purchasing Income during such
period, adjustments shall be made as follows: (a) when the actual Purchasing
Income exceeds the estimated Purchasing Income, TFM shall either be credited
with the amount of such excess (which amount TFM may offset against any other
sums owed) or reimbursed the same within five (5) business days of TFM’s receipt
of the Reconciliation Statement, and (b) when actual Purchasing Income is less
than the estimated Purchasing Income, TFM shall reimburse Burris the difference
within five (5) business days after receipt of the Reconciliation Statement.

 

  (ii)

Inbound Product Case Cost. Inbound Product Case Cost shall be reconciled
semi-annually. In the event the semi-annual reconciliation shows a difference in
the Inbound Product Case Cost and amounts paid by TFM towards Inbound Product
Case Cost during such period, including due to timing of Product cost changes
(also known to Burris as a marketing adjustment), reimbursements shall be made
as follows: (a) when the amount is positive (i.e., when amounts paid by TFM
exceed the reconciled Inbound Product Case Cost), TFM shall either be credited
with the amount of its Inbound Product Case Cost overpayment (which amount TFM
may offset against any other sums owed) or reimbursed the same within five
(5) business days of TFM’s receipt of the Reconciliation Statement, and (b) when
the amount is negative (i.e., when amounts paid by TFM are less than the
reconciled Inbound Product Case cost), TFM shall reimburse Burris the difference
within five (5) business days after receipt of the Reconciliation Statement.

 

  (iii)

Case Volume Matters.

 

  (a)

Although this Agreement is neither a requirements contract nor an exclusive
contract, during any Contract Year starting with the year-ended December 31,
2012, in the event the Actual Case Volume for such Contract Year is less than
[***], TFM shall pay to Burris an additional Case Upcharge amount equal, in the
aggregate, to the total Case Upcharge for such Contract Year (calculated based
upon the Actual Case Volume and the Case Upcharge amount for such Actual Case
Volume set forth on Exhibit B-1) multiplied by [***]. The determination of
whether any additional Case Upcharge is due Burris shall occur during the
reconciliations contemplated under Section 3 hereof and shall be paid within 30
days of such reconciliation.

 

  (b)

This Section 3(d)(iii) shall not apply [***].

 

  (iv)

Transportation. Transportation Fees (including Transportation Backhaul revenue
and expenses and Freight Brokerage Income) shall be reconciled semi-annually. In
the event the semi-annual reconciliation shows that the actual Transportation
Fees, including the Fuel Cost Adjustment, Transportation Backhaul revenue and
expenses and Freight Brokerage Income, during such Semi-Annual Period (or
Partial Semi-Annual Period) was more than the estimated Transportation Fees
(including Transportation Backhaul revenue and

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------

 

expenses and Freight Brokerage Income) for such period (meaning TFM underpaid
such Transportation Fees), TFM shall pay to Burris the amount of such
underpayment for such semi-annual period (less amounts disputed in good faith by
TFM) within five (5) business days of TFM’s receipt of the Reconciliation
Statement. In the event the semi-annual reconciliation shows that the actual
Transportation Fees, including the Fuel Cost Adjustment, Transportation Backhaul
revenue and expenses and Freight Brokerage Income, during such Semi-Annual
Period (or Partial Semi-Annual Period) was less than the estimated
Transportation Fees for such period (meaning TFM overpaid such Transportation
Fees), TFM shall either be credited with the amount of its overpayment of
Transportation Fees (which amount TFM may offset against any other sums owed) or
reimbursed the same within five (5) business days of TFM’s receipt of the
Reconciliation Statement.

 

  (v)

Burris shall provide to TFM Reconciliation Statements within thirty (30) days
after the end of each Semi-Annual Period. In the event Burris fails to provide
TFM Reconciliation Statements or reimbursements accurately and on a timely basis
as provided above, in addition to TFM’s other available rights and remedies, TFM
may offset and/or deduct, by TFM’s estimate, any reimbursements due to TFM from
subsequent payments to Burris. In the event TFM’s estimate is inaccurate, Burris
may include the amounts of such offset and/or deduct in subsequent billings to
TFM.

 

  (vi)

In addition to the reconciliations described above, during the Transition Period
to the Northeast Facility, [***]. Periodically during the Transition Period, but
in any event no less frequently than quarterly, and promptly after the
Transition Period, Burris shall deliver a statement comparing [***]. In the
event TFM paid [***], TFM shall either be credited with the amount of its
overpayment of [***] (which amount TFM may offset against any other sums owed)
or reimbursed the same within five (5) business days of TFM’s receipt of the
statement referred to above in this Section 3(d)(vi).

 

  e.

Other Price Matters.

 

  (i)

[***].

 

  (ii)

Burris shall be permitted to charge [***]; provided, however, that
notwithstanding the foregoing, Burris may charge [***]; provided further that
any such [***]. Burris shall deliver a report to TFM periodically, and in no
event less often than monthly, of all [***].

 

  (iii)

Product prices shall be set [***] in accordance with TFM’s fiscal calendar. Any
supplier’s or vendor’s Product price changes shall be communicated to TFM in
writing or electronically (by electronic price file) at least fourteen (14) days
prior to the effective start date of TFM’s monthly order guides of Burris
Products. Notwithstanding the foregoing, however, meat and seafood prices shall
be set weekly to incorporate changes in commodity prices. All price changes
shall take effect Sundays at 12:01 AM.

 

  (iv)

[***]. Burris shall not be required to seek or accept Cross Dock pallets or
cases if such services would unreasonably impede the performance of its services
hereunder.

 

  (v)

[***].

 

  f.

Periodic Reporting. Burris agrees to provide TFM such reports of the foregoing
pricing metrics on a monthly basis as TFM may reasonably request to assist TFM
with its internal and external financial reporting with such reports to include
monthly and Semi-Annual Period to date information.

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------

  6. Section 6 of the Existing Agreement is hereby deleted and replaced in the
entirety with the following:

Payment Terms. Burris shall deliver to TFM on or before 10:00 A.M. on the first
(1st) business day of each week a statement detailing charges for Products
delivered during the immediately preceding week (“Weekly Invoice”), time being
of the essence. TFM shall pay by wire transfer to Burris [***] of the invoiced
amount due (less amounts disputed in good faith by TFM) on or before [***]
following TFM’s receipt of the Weekly Invoice (“First Payment”). TFM shall pay
by wire transfer to Burris the remaining invoiced amount due (less amounts
disputed in good faith by TFM) on or before [***] after the date of the First
Payment. Any disputes as to invoiced amounts due shall be promptly discussed by
applicable representatives of the parties and, if not promptly resolved, shall
be subject to Section 15 below. Notwithstanding the foregoing, TFM shall not be
required to pay any statements delivered more than sixty (60) days after the due
date for delivery of the statement.

 

  7. The recipients for notices under Section 19 of the Agreement shall be
revised as follows:

 

If to TFM:       If to Burris: The Fresh Market, Inc.       Burris Logistics
Attn:   Marc Jones and       Attn:   Donnan R. Burris and      Scott Duggan   
     Robert J. Sliwa    628 Green Valley Road, Suite 500       501 S.E. 5th
Street Greensboro, NC 27408       Milford, DE 19963 Tel: (336) 272-1338      
Tel: (302) 839-5120 Fax: (336) 272-1664       Fax: (302) 839-5175 E-mail:  
marcjones@thefreshmarket.com       E-mail:   dburris@burrislogistics.com     
scottduggan@thefreshmarket.com         bsliwa @burrislogistics.com   

 

  8. Section 25 shall be added to the Agreement and include the following:

Public Announcements. Except as required by applicable law, including, without
limitation, state and federal securities laws and the rules and regulations of
any stock exchange, all news releases or other announcements by either party or
any of their respective affiliates, agents or employees pertaining to this
Renewal Agreement (and/or any amendments related hereto) or the transactions
contemplated herein must be mutually agreed to by the parties prior to release.
TFM agrees to provide Burris with an opportunity to review and comment on any
news releases or other announcement regarding this Renewal Agreement (and/or may
need to file amendments related hereto) as required by any applicable law, with
such comments to be reasonably considered by TFM. Burris acknowledges that TFM
will need to file this Renewal Agreement (and/or amendments related hereto) with
the Securities and Exchange Commission. TFM will request confidential treatment
of pricing and other commercially sensitive portions of this Renewal Agreement.
TFM will provide Burris a copy of any such confidential treatment requested and
consider in good faith Burris’ comments on such materials; provided that TFM
will determine those portions of this Renewal Agreement that it is permitted to
request confidential treatment for.

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------

  9. Section 26 shall be added to the Agreement and include the following:

Vendor Packets. Burris will provide and collect standard vendor packets (in a
mutually agreeable form) from the vendors used. The standard vendor packet will
include a confidentiality agreement and insurance/indemnification agreement in
favor of both Burris and TFM, which requires the naming of Burris and TFM as
additional insureds. TFM agrees to provide assistance as necessary to obtain the
standard vendor packets from vendors. Burris shall not be in breach of this
Agreement if despite reasonable efforts by Burris, a vendor(s) fails to comply
with this requirement. Burris shall notify TFM of any vendor(s) who despite
demand fails to comply with the requirements of this paragraph.

 

  10. Section 10 of the Agreement is amended by deleting the current second
sentence in its entirety and replacing it with the following:

In the event that Burris or its agents, employees or subcontractors enter
premises occupied or under the control of TFM or any other Indemnified Parties
in the performance of Burris’ obligations under this Agreement, Burris will
defend, indemnify and hold such Indemnified Parties harmless from and against
any and all claims, damages, liabilities, losses, judgments, fines, penalties,
demands, actions, proceedings, lawsuits, fees, costs, and expenses (including
attorneys’ fees and expenses) suffered by any such Indemnified Parties on
account of loss, cost or damages to property or injury to any person (including
death) arising out of, as a result of or in connection with (i) acts or
omissions of Burris or its agents, employees or subcontractors in the
performance of the services under this Agreement, or (ii) the negligence, gross
negligence or willful misconduct of Burris, its employees, agents or
subcontractors as determined, in the case of subclause (ii), by a final
arbitration decision rendered under Section 15 hereof. Provided, however, that
with respect to subpart (i), if the claim (a) is made by TFM or its agents,
subcontractors or employees and Burris contends that such claim was not the
result of an act or omission of Burris or its agents, employees or
subcontractors or (b) is made by any person, regardless of whether such person
is an agent, subcontractor or employee of TFM, and Burris contends that such
claim was in fact the result of an act or omission of TFM or its agents,
employees or subcontractors, TFM may assume the defense of such claim and
Burris’s obligation to indemnify and hold harmless shall not apply until a
final, non-appealable judicial order or a final arbitration decision rendered
under Section 15 hereof, as applicable, determining that such claim was the
result of an act or omission of Burris or its agents, employees or
subcontractors and, following such order or decision is rendered, Burris shall
indemnify and hold such Indemnifiied Parties, including TFM, harmless from such
claim, damages, liabilities, losses, judgments, fines, penalties, demands,
actions, proceedings, lawsuits, fees, costs, and expenses (including attorneys’
fees and expenses, including the fees and expenses related to the determination
of Burris’ act or omission) suffered by any such Indemnified Parties on account
of loss, cost or damages to property or injury to any person (including death),
including those incurred, suffered or arising prior to and after such order or
decision is rendered.

 

  11. Exhibit B to the Agreement entitled “Estimated Product Case Markup Table”
shall be deleted in its entirety and replaced with the Exhibit B-1 attached
hereto.

 

  12. Exhibit B-2 detailing Transportation Fees shall be added to the Agreement
as set forth in the Exhibit B-2 attached hereto.

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------

  13.

Exhibit B-3 detailing the “Unloading Fees and Schedule” shall be added to the
Agreement as set forth in the Exhibit B-3 attached hereto.

 

  14.

Exhibit C to the Agreement entitled “Definitions” shall be deleted in its
entirety and replaced with the Exhibit C attached hereto.

 

  15.

Except as expressly set forth herein, all other terms and conditions of the
Existing Agreement shall continue in full force and effect and shall be binding
upon and inure to the benefit of the parties hereto, their heirs, successors and
assigns and the Existing Agreement is hereby ratified, reaffirmed and confirmed
by the parties as herein amended.

 

  16.

This Renewal Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

  17.

This Renewal Agreement may be executed in any number of counterparts, each of
which will for all purposes be deemed to be an original, and all of which are
identical.

 

  18.

This Renewal Agreement replaces and supersedes in all respects that certain
letter agreement dated September 30, 2011 between the parties that set forth the
agreement in principle to renew the Existing Agreement and amend certain terms
thereof as and to the extent set forth therein.

[Signature Page Follows]

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers or representatives as of the date first above
written.

 

THE FRESH MARKET, INC.       BURRIS LOGISTICS By:  

/s/ Marc Jones

      By:  

/s/ Robert J. Sliwa

Name:  

Marc Jones

      Name:  

Robert J. Sliwa

Title:  

SVP Merchandising and Marketing

      Title:  

EVP HR/Legal and Asst. Secretary

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------

Exhibit B-1

Product Case Upcharge Table

For purposes of this Agreement, the following volume/case upcharge amounts shall
be used in calculating TFM’s Case Upcharge.

Net Cost Per Case to TFM – GA Facility Only

 

Volume

(Measured in Semi-Annual [26 Week] Periods)

   Case Upcharge  

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

Net Cost Per Case to TFM – Once the GA Facility and Northeast Facility are Fully
Operational (after Transition Period)

 

Volume

(Measured in Semi-Annual [26 Week] Periods)

   Case Upcharge  

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

[***]

     [***]   

During the Transition Period, the above is subject to Section 2(f) and
Section 3(d)(vi).

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------

Exhibit B-2

Transportation Fees

All Deliveries Excluding [***]:

The following sets forth the cost per mile (the “Transportation Rate”) that will
serve as the basis for determining the Transportation Fee:

 

One Distribution Center

   Two Distribution
Centers  

$[***]

   $ [***]   

The Transportation Fee is determined using the cost per mile set forth above and
the Delivery Route Mileage and is subject to potential adjustment in accordance
with the Fuel Cost Adjustment and the adjustment for excess Effective Case Rate
charges during the Transition Period.

Deliveries for [***]:

The Transportation Fees for trucking and transportation for deliveries to TFM
stores located in [***] shall equal the [***]. For purposes of Transportation
Fees for deliveries to TFM stores located in [***]:

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

While the above list is intended to be all inclusive, there is a possibility
that the parties have unintentionally neglected to include [***]. Recognizing
that the[***], in the event Burris after the date hereof determines that there
are [***], Burris shall request TFM’s approval to include such [***], which
approval TFM shall not unreasonably withhold.

[***].

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------

Exhibit B-3

Unloading Fees and Schedule

Receiving Hours

Monday through Friday 1:00 am to 7:00 am

Saturday 7:00 am to 9:00 am

Applies to delivered vendors only

[***]:

$[***].

$[***].

$[***].

$[***].

[***]:

[***]

[***]

[***]

[***]:

[***]

[***]: $[***]

[***]: $[***]

Based off of [***]:

[***] will result in the following fees:

[***]: $[***]

[***]: $[***]

[***]: $[***]

[***]: $[***]

[***]: $[***]

[***]: $[***]

[***]: $[***]

[***]: $[***]

Prices are based on basic breakdown loads of [***]. Prices are subject to
increase due to additional work performed as in:

[***]

[***]

[***]

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------

Exhibit C

Definitions

“Active Product(s)” means Products listed on TFM’s then current month’s order
guide.

“Actual Case Volume” means number of cases shipped from the Facility to TFM
stores excluding Cross Dock Product for the applicable period.

“Actual Operating Costs” means the cost required for transportation, warehouse
operations, Product buying, and applicable administration specific to TFM.

“Actual Ordered Case Volume” means the number of cases ordered by TFM from
Burris.

“Actual Product Case Cost” means the sum of the Inbound Product Case Cost and
the applicable Case Upcharge (calculated using the Actual Case Volume).

“Brokerage Monies” means funds provided by the suppliers or vendor that would
otherwise be paid to third-party brokers.

“Case Upcharge” means the applicable amount shown in Exhibit B-1.

“Competitive” means that Burris will use its best efforts to help TFM achieve
the best possible Inbound Product Case Cost by purchasing all Products in the
best brackets based on an economic order quantity method to be defined by TFM.
Burris also agrees to actively seek and make any forward buys that will reduce
TFM’s Inbound Product Case Cost. Burris will use its best efforts to determine
Product cost competitiveness and reduce Inbound Product Case Cost whenever
possible. Burris will utilize all third party product resources (diverters) when
deemed by TFM to be cost effective and appropriate. Burris agrees to purchase
all Products as directed by TFM. In the event Burris in making purchases
complying with the requirements of being Competitive as defined above maintains
[***] that cause Burris’ [***], TFM shall pay Burris [***]. The [***] shall be
the [***]. Such determination shall be made annually and if any amount is due
from TFM to Burris, it shall be payable within 30 days of such determination.

“Confidential Information” means any information provided by one party (the
“disclosing party”) to the other (the “non-disclosing party”) during the term of
this Agreement and designated as confidential by such disclosing party,
including, without limitation, any and all information regarding a party’s
business methods, vendor lists, marketing strategy, customers, data, technical
information so provided; provided, however, Confidential Information shall not
include information or documentation that (i) is or becomes publicly available
other than as a result of acts by either party in breach of the Agreement,
(ii) is in the non-disclosing party’s possession prior to such disclosure or is
independently derived by the non-disclosing party without the aid, application
or use of the Confidential Information, (iii) is disclosed to the non-disclosing
party by a third party on a non-confidential basis, or (iv) the non-disclosing
party is required by law to disclose in the opinion of the non-disclosing
party’s legal counsel.

“Contract Year” means each twelve (12) month period of January 1 through
December 31 during the term of this Agreement. Any period during the term hereof
which is less than a full twelve (12) month period is referred to herein as a
Partial Contract Year.

“Cross Dock” means Product delivered to and distributed by Burris, but not
owned, invoiced, or inventoried by Burris.

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------

“Delivery Route Mileage” means the number of miles traveled by Burris in
delivering Products from the Facility to the TFM Stores on the delivery route
and returning to the Facility calculated [***]or such other measurement tool as
may be mutually agreed upon by the parties.

“Effective Case Rate” means for any applicable period the total of the Case
Upcharge and Transportation Fees payable to Burris in such period, reduced by
all those income items (if any) for which TFM receives credit as provided in
Section 3 hereof during such period, divided by the number of cases Burris
delivers during such period.

“Estimated Case Volume” means TFM’s estimate of the number of cases that will be
ordered by TFM and shipped from the Facility to TFM Stores (excluding Cross Dock
Product) for the applicable Semi-Annual Period. The initial Estimated Case
Volume (on a pro rated basis) for the Semi-Annual Period through December 31,
2011 shall be [***] and TFM may, at its election, update its Estimated Case
Volume based upon reasonable anticipated volumes (which determines the Case
Upcharge for that period as provided in Exhibit B-1, subject to reconciliation
as provided herein based upon actual volumes) for each applicable 26 week period
thereafter.

“Estimated Product Case Cost” means the sum of the Estimated Inbound Product
Case Cost and the applicable Case Upcharge (calculated using the Estimated Case
Volume).

“Facility” means a distribution facility owned or leased by Burris in Atlanta,
Georgia (the “GA Facility”) or a facility in the Mid-Atlantic reasonably
acceptable to TFM including with respect to its location (for shipment and
backhaul opportunity purposes) and physical plant (the “Northeast Facility”),
and includes trucking operations, and buying and administrative services
necessary for the production, warehousing, and delivery of Products; provided,
however, that if the Northeast Facility [***].

“Freight Brokerage Income” means [***].

“Fuel Cost Adjustment” means the applicable adjustment to the Transportation Fee
per mile as calculated below:

 

  (a)

[***].

 

  (b)

[***].

“Grocery Items” means supply items, non-food items, foodstuffs and drinks
including, without limitation, any or all of the following: (i) dairy products
(including without limitation milk, yogurt, ice cream, cheese and/or any other
items commonly found in a grocery store and/or supermarket dairy section),
(ii) produce (including without limitation vegetables, fruits and/or any other
items commonly found in a grocery store and/or supermarket produce section),
(iii) coffee (including without limitation whole bean, ground and by the cup),
tea and candies (including without limitation packaged, bulk, and full service
chocolates, confections, and other items commonly found in a grocery store
and/or supermarket candy section), (iv) nuts, snack mixes, and other bulk food
items, (v) bakery products (including without limitation fresh breads, desserts
and/or any other items commonly found in a grocery store and/or supermarket
bakery section), (vi) meat (including without limitation beef, pork and
poultry), (vii) seafood (including without limitation fish, shellfish, and
crustaceans), (viii) liquor, beer, wine and/or other alcoholic beverages,
(ix) sandwich, deli and convenient meal solution items (including without
limitation sushi, deli meats, and deli cheeses), and (x) vitamins, herbs and
supplements.

“Holiday Periods” means all or any portion of the period from 12:00 A.M. on
November 10 through 11:59 P.M. on January 5 of any year.

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------

“Inbound Product Case Costs” means [***].

“Missed Delivery” means Burris fails to make a delivery to a TFM Store within
[***]of the time and day scheduled.

“On-Time Delivery” means [***] from the scheduled delivery time that Burris is
required to make its first delivery stop to a given TFM store on a given
delivery day.

“Obligations” means the following obligations of Burris:

 

  i.

Throughout the term, except during Holiday Periods, provide minimum in-stock
performance (adjusted only for discontinued items) of [***] for all TFM Stores
and all store categories in aggregate total for quantity and dollars, and
additionally, provide minimum in-stock performance (adjusted only for
discontinued items) of [***] for all store categories (except [***]) in all TFM
Stores for quantity and dollars;

 

  ii.

Throughout the term, during Holiday Periods, provide minimum in-stock
performance (adjusted only for discontinued items) of [***] for all TFM Stores
and all store categories in aggregate total for quantity and dollars, and
additionally, provide minimum in-stock performance (adjusted only for
discontinued items) of [***] for all store categories (except [***]) in all TFM
Stores for quantity and dollars;

 

  iii.

Provide weekly minimum On-Time Delivery performance level at 90% of first store
deliveries with expeditious, best effort delivery to all subsequent stores, time
being of the essence;

 

  iv.

Fully comply with Specifications;

 

  v.

Use best efforts to provide TFM with the lowest cost Product sourcing as defined
by effective buying, transportation cost management, and inbound freight
management;

 

  vi.

Full comply with all applicable federal, state, and local laws;

 

  vii.

Adhere to and the practice of ethical business principles, including but not
limited to, true representation of actual costs, whether or operational, that
would affect TFM’s Product costs;

 

  viii.

Burris shall at all times be Competitive; and

 

  ix.

Strictly comply with all other provisions of this Agreement.

“Order and Delivery Schedule” means that schedule detailing the ordering of
Products by TFM from Burris and the delivery of such Products to TFM by Burris.

“Out-of-Route Miles” means the number of miles driven to pick-up Transportation
Backhaul that exceed the number of miles that would have been driven on the
route from the applicable TFM store to the applicable Facility had no such
Transportation Backhaul pick-up occurred. In each case, such mileage shall be
calculated using PC*Miler or such other measurement tool as may be mutually
agreed upon by the parties.

“Products” means Grocery Items and any other perishable, nonperishable and
frozen food items.

“Promotional Monies” means funds provided by suppliers or vendors to reduce
Inbound Product Case Cost for the purposes of providing additional profit
dollars for the retailer or to provide funds for temporary price cuts from the
retailer.

“Purchasing Income” means [***].

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

15



--------------------------------------------------------------------------------

“Reconciliation Statement” means a statement detailing any and all revenues,
charges, accruals, allowances, expenditures and reconciliations between:

 

  •  

the Actual Product Case Costs and the Estimated Product Case Costs;

 

  •  

the actual total Case Upcharge and the estimated total Case Upcharge;

 

  •  

the actual Purchasing Income and the estimated Purchasing Income;

 

  •  

the actual Inbound Product Case Cost and the estimated Inbound Product Case
Cost;

 

  •  

the actual Transportation Fees (including Transportation Backhaul revenue and
expenses and Freight Brokerage Income) and the estimated Transportation Fees
(including Transportation Backhaul revenue and expenses and Freight Brokerage
Income);

 

  •  

the Fuel Cost Adjustment;

 

  •  

to the extent applicable, any additional Case Upcharge for a decline in Actual
Case Volume during a Contract Year as compared to the Actual Case Volume for the
prior Contract Year; and

 

  •  

any other items for which a reconciliation statement is required under this
Agreement.

“Regular Retail Allowances” means [***].

“Semi-Annual Period” means each six (6) month period of January 1 through
June 30 and each six (6) month period of July 1 through December 31 during the
term of this Agreement. Any period during the term hereof which is less than a
full six (6) month period is referred to herein as a Partial Semi-Annual Period.

“Slotting Fees” means [***].

“Specialty Food Product(s)” means products that provide an added value appeal
for one or more of the following reasons:

 

  i.

Quality of ingredients, manufacturing process, and/or finished product;

 

  ii.

Sensory appeal, flavor, consistency, texture, aroma, and/or appearance;

 

  iii.

Presentation (branding or packaging);

 

  iv.

Origin channel (where product was manufactured); and/or

 

  v.

Distribution (specialty food retail outlets or sections within
supermarkets/grocery stores).

“Specifications” means the specifications set forth in Exhibit A.

“Transition Period” means the period commencing [***] and the date mutually
agreed upon in good faith by Burris and TFM as the date on which all transition
activities have been completed to TFM’s and Burris’ reasonable satisfaction and
[***].

“Transportation Backhaul” means revenue generated from transporting product on
trucks after making deliveries to TFM stores. Generally, Transportation Backhaul
is provided for inbound Product to the warehouse from suppliers’ or vendors’
shipping points.

“Transportation Fee” means the amount charged by Burris for delivery of Products
to TFM stores. The Transportation Fee is generally calculated by [***],
excluding deliveries to [***] the Transportation Fee for which stores will be
calculated as set forth on Exhibit B-2.

“Transportation Rate” means the rate per mile for the applicable period set
forth on Exhibit B-2.

“TFM Marks” means any registered trademarks, trade names, service marks or
logos, or any other intellectual property rights of TFM.

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------

“TFM Store(s)” means all current and future TFM stores unless otherwise
specified or designated by TFM in writing.

“Unloading Fees” means [***].

 

 

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by The Fresh Market, Inc. This information has been filed separately
with the Securities and Exchange Commission.

17